Judgment, Supreme Court, New York County (Bernard Fried, J.), rendered December 1, 1994, convicting defendant, after a jury trial, of robbery in the second degree and sentencing him, as a second felony offender, to a term of 71/2 to 15 years, unanimously affirmed.
We reject defendant’s contentions that the evidence presented at trial was legally insufficient to prove the force element of robbery and that the jury’s verdict was against the weight of the evidence on that issue. At trial, the complainant testified that he approached his car and found defendant sitting in the passenger seat with two cassette tapes in his hand, which tapes belonged to the complainant. Upon the complainant opening the car door, defendant attempted to push the complainant away with his arm, at which point a struggle ensued and defendant dropped the tapes during the struggle. As such, ample evidence exists to support the jury’s finding that defendant used force for the purpose of retention of the property immediately after the taking, one of the elements enumerated in the definition of robbery (Penal Law § 160.00 [1]).
The court properly denied defendant’s request to charge petit larceny as a lesser included offense of second-degree robbery, because there was no reasonable view of the evidence, considered in the light most favorable to defendant, that defendant was guilty of petit larceny but not guilty of robbery.
The court’s supplemental jury instructions, read as a whole, conveyed the appropriate standards.
Defendant’s remaining contention is unpreserved and we decline to review it in the interest of justice. Concur—Milonas, J. P., Nardelli, Rubin, Mazzarelli and Andrias, JJ.